OPINION — AG — ** UNDER THE FACTS SET FORTH, MR TURNER WAS SUSPENDED OR REMOVED BY SAID ADMINISTRATOR AS SUCH INVESTIGATOR ON MAY 3, 1956, SAID SUSPENSION OR REMOVAL TO DATES FROM " TUESDAY, MAY 1, 1956 ", WHICH IMPLIED ASSURANCE THAT IF HE WAS CLEAR OF CHARGES (CRIMINAL CHARGES) MENTIONED (CRIMINAL LIABILITY) BY YOU HE WOULD BE REINSTATED OR AGAIN EMPLOYED AS SUCH INVESTIGATOR. MR. TURNER IS 'NOT' ENTITLED TO BE PAID A MONTHLY SALARY OF $200.00 AT LEAST FROM MAY 3, 1056, TO THE PRESENT TIME. (RETROACTIVE) HOWEVER, IN THE EVENT MR. TURNER IS REINSTATED OR AGAIN EMPLOYED AS INVESTIGATOR IN SAID COUNTIES BY THE ADMINISTRATOR, AND HIS MONTHLY SALARY IS FIXED AT $200.00 OR SOME OTHER SUM, HE WILL BE ENTITLED TO RECEIVE SUCH COMPENSATION FROM THE DATE OF THE REINSTATEMENT OR EMPLOYMENT. (EMPLOYEE, COUNTY, BRIBE) CITE: ARTICLE X, SECTION 15, 56 O.S. 26.12 [56-26.12] (FRED HANSEN)